A judgment against defendant for the sum of $109.33 is asked by plaintiff in this suit. Of the mentioned amount $95 is alleged to be for money advances made, while the balance, or $14.33, is claimed as interest that has accrued on the funds loaned.
There was judgment in the trial court in favor of plaintiff for $95. The interest item was rejected. Defendant appealed.
This court has no jurisdiction of the appeal. The case is of a civil nature and is one of which the district court had concurrent jurisdiction; and when the aforementioned interest charge is excluded or eliminated from the amount demanded by plaintiff, as must be done for the purpose of determining jurisdiction, the sum remaining is below our authorized jurisdictional limits. Article 7, section 29 of the Louisiana Constitution of 1921; Todd v. Shreveport Producing  Refining Corp., 7 La.App. 120.
The appeal is therefore dismissed.